705 N.W.2d 129 (2005)
474 Mich. 895-911
PEOPLE
v.
REID
No. 127851.
Supreme Court of Michigan.
October 31, 2005.
Application for Leave to Appeal.
SC: 127851, COA: 258187.
On order of the Court, the motion to add new ground for appeal is considered and it is GRANTED. The application for leave to appeal the December 27, 2004 order of the Court of Appeals is also considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).